DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
This instant application No. 17/007,368 has claims 1-20 pending.

Priority / Filing Date
Applicant’s claims for priority of parent application No. 14/090,434 (now Pat. No. 10,776,325) is acknowledged. The effective filing date of this application is November 26, 2013.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings received on August 31, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements filed on 31 August 2020, 11 December 2020, and 20 April 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the claims of conflicting US Pat. No. 10776325.
	Claims 1-20 in the instant application are anticipated by the claims in Pat. No. ‘325. However for illustration purpose, only claims 1-11 of the instant application is compared to the claims ‘325 in the following table. The remaining claims 12-20 are different variations (i.e., system and medium claims) of claims 1-11 (i.e., method claims) and are therefore not compared for simplicity purposes.
Instant Application
Pat. No. 10,776,325
Claim 1
A method for processing data, the method including: 

receiving a specification of one or more named units stored in a distributed filesystem of a distributed processing system, the distributed processing system configured to invoke a first type of software processes; 

receiving a specification for establishing data connections to one or more destination processes on a computation system from the distributed processing system, the computation system configured to invoke a second type of software processes different from the first type of software processes for the distributed processing system; 

invoking a plurality of extraction processes on the distributed processing system, and establishing, for each extraction process, a data connection with a storage element of the distributed filesystem for accessing a respective part of the one or more named units in the distributed filesystem, wherein each extraction process of the plurality of extraction processes is of the first type of software processes; 










using the specification for establishing the data connections to form a plurality of data connections between the distributed processing system and the computation system, at least one data connection being formed between each of the one or more destination processes on the computation system and the invoked plurality of extraction processes of the distributed processing system; and 

passing data concurrently over the plurality of data connections from the distributed processing system to the computation system.
Claim 1
A method for processing data, the method including: 

receiving a specification of one or more named units stored in a distributed filesystem of a distributed processing system; 



receiving a specification for establishing data connections to one or more destinations on a computation system separate from the distributed processing system; 




invoking, based on the specification for establishing data connections to the one or more destinations on the computation system, a first plurality of processes on the distributed processing system, each respective process of the invoked first plurality of processes establishing a data connection with a storage element of the distributed filesystem for accessing a corresponding part of the one or more named units in the distributed filesystem to transfer the data from the corresponding part of the one or more named units to the computation system through the respective invoked process, and over a respective established data connection to the computation system, without storing the transferred data in intermediate storage on the distributed processing system on which the respective process is invoked; 

using the specification for establishing the data connections to form a plurality of data connections between the distributed processing system and the computation system, at least one data connection being formed between each of the first plurality of processes and the computation system; and 



passing the data concurrently over the plurality of data connections from the distributed processing system to the computation system, wherein the distributed processing system is configured to invoke the first plurality of processes with a first type of software processes according to a map-reduce data processing framework, and the computation system is configured to invoke a second plurality of processes with a second type of software processes different from the first type of software processes of the distributed processing system, and the forming of the at least one data connection between each the first plurality of processes and the computation system includes forming at least one data connection between each of the first plurality of processes and at least one of the second plurality of processes.
Claim 2
The method of claim 1, wherein passing data concurrently over the plurality of data connections from the distributed processing system to the computation system includes: - 18-Attorney Docket No. 30040-A29002 

streaming data from each part of the one or more named units via the established data connection to the respective one of the plurality of extraction processes, and to a respective destination process via the corresponding data connection between the respective destination process and the one of the plurality of extraction processes, without storing the streamed data in intermediate storage on the distributed processing system on which the respective one of the plurality of extraction processes is invoked.
Claim 1
…transfer the data from the corresponding part of the one or more named units to the computation system through the respective invoked process, and over a respective established data connection to the computation system, without storing the transferred data in intermediate storage on the distributed processing system on which the respective process is invoked…
Claim 2
The method of claim 1, wherein the passing the data concurrently includes extracting the data from the distributed filesystem by the first plurality of processes, and transmitting the extracted data from the first plurality of processes to the computation system without further storage in the distributed file system.
Claim 3
The method of claim 1, wherein the distributed processing system configured to invoke the first type of software processes is configured to invoke a map-reduce data processing framework processes native to the distributed processing system.
Claim 1
…wherein the distributed processing system is configured to invoke the first plurality of processes with a first type of software processes according to a map-reduce data processing framework…
Claim 4
The method of claim 1, wherein invoking the plurality of extraction processes on the distributed processing system includes invoking the plurality of extraction processes based on the specification of the one or more named units, received from a coordinator system that is non-native to the distributed processing system, and based further on the specification, also received from the coordinator system, for establishing the data connections to the one or more destination processes received.
See mappings of Zhu below for the non-underlined limitations and motivation to combine Zhu with ‘325.
Claim 5
The method of claim 4, wherein invoking the plurality of extraction processes includes: 

identifying type of extraction process to invoke based on the specification for establishing the data connections to the one or more destination processes; and 

invoking the plurality of extraction processes according to the identified type of extraction process.
See mappings of Zhu below for the non-underlined limitations and motivation to combine Zhu with ‘325.
Claim 6
The method of claim 1, wherein using the specification for establishing the plurality of data connections includes: - 19-Attorney Docket No. 30040-A29002 

selecting a particular destination process, from the one or more destination processes, to connect to a respective invoked extraction process based on location information, provided in the specification for establishing data connections, identifying location of a processor executing the particular destination process so that communication overhead to transfer data between the plurality of extraction processes and the one or more destination processes is reduced.
Claim 13
The method of claim 12, wherein the providing the information for forming a data connection includes selecting an endpoint for the data connection from a plurality of available endpoints according to a location of a requesting process and locations of the plurality of available endpoints.
Claim 1
…wherein the distributed processing system is configured to invoke the first plurality of processes with a first type of software processes according to a map-reduce data processing framework…

Claim 7
The method of claim 6, wherein selecting the particular destination process to connect to the respective invoked extraction process based on the location information includes: 

selecting, by a broker system that is non-native to the distributed processing system, the particular destination process, from the one or more destination processes, to connect to the respective invoked extraction process based on location information, received by the broker system from the invoked one or more destination processes, identifying location of a processor executing the particular destination process so that communication overhead to transfer data between the plurality of extraction processes and the one or more destination processes is reduced.

Claim 5
The method of claim 1, wherein accepting the specification for establishing the data connections includes accepting a specification of a broker, and forming the data connections includes each of the first plurality of processes communicating with the broker to determine a further specification for establishing the data connection with the computation system.
Claim 13
The method of claim 12, wherein the providing the information for forming a data connection includes selecting an endpoint for the data connection from a plurality of available endpoints according to a location of a requesting process and locations of the plurality of available endpoints.
Claim 1
…wherein the distributed processing system is configured to invoke the first plurality of processes with a first type of software processes according to a map-reduce data processing framework…
Claim 8
The method of claim 1, wherein receiving the specification for establishing the data connections includes receiving the specification for establishing the data connections for a broadcast to the computation system.
Claim 6
The method of claim 1, wherein accepting the specification for establishing the data connections includes accepting a specification for a broadcast to the computation system.

Claim 9
The method of claim 1, wherein at least some of the plurality of extraction processes and some of the one or more destination processes are executed on a common set of processors.

Claim 7
The method of claim 1, wherein at least some of the first plurality of processes and some of the second plurality of processes are executed on a common set of processors.
Claim 10
The method of claim 1, wherein the distributed processing system and the computation system use distinct computing resources coupled over a data network.
Claim 8
The method of claim 1, wherein the distributed processing system and the computation system use distinct computing resources coupled over a data network.
Claim 11
The method of claim 1, wherein the distributed processing system and the computation system share computing resources.
Claim 9
The method of claim 1, wherein the distributed processing system and the computation system share computing resources.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing parallel access to data in a distributed file system.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of the claims of ‘325 in view of the cited references below to arrive at claims 1-20 of the instant application for enabling concurrent accesses to partitions of files stored in a distributed system based on without reducing performance or increasing resource usage associated with the accesses.
Notes
Claim 1 recites a method for managing parallel access to data in a distributed file system. The method is not possible to be implemented in a human mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, claim 1 and its dependent claims are statutory under 35 U.S.C. 101.
Claim 18 recites software stored on a non-transitory medium for implementing the statutory method of claim 1. Thus, claim 18 and its dependent claims are statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matters.

Regarding claim 12, a system comprising a plurality of components, i.e., a distributed processing system, and a computation system are being recited in each claim. However, each of the claimed components can be interpreted by a person of skilled in the art at being implemented by software per se (e.g., virtual device, virtual system, virtual storage, virtual agent, etc.). Furthermore, in accordance with Applicant’s specification ([0050] of PG-Pub), Applicant states even a processor can be implemented by software (e.g., virtual computation node) consisting of data structures and computer programs, which impart functionality when employed as a computer component. As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
Applicant is suggested to explicitly include at least a hardware element or specify the system as being implemented, at least, partially by hardware to overcome the raised issue. One example is as follows:
	“A system, implemented at least partially by hardware, for processing data, the system including…” 
Claims 13-17 fail to resolve the deficiencies of claim 12 since they only further the scope of claim 12. Thus, claims 13-17 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chincisan (Pub. No. US 2012/0079323, published on March 29, 2012) in view of Zhu et al. (Pub. No. US 2014/0222890, filed on February 4, 2013; hereinafter Zhu).

Regarding claims 1, 12, and 18, Chincisan clearly shows and discloses a method for processing data (Abstract), the system including a distributed processing system that includes a distributed filesystem; and a computation system spate from the distributed processing system, wherein the distributed processing system is configured to implement to method; and software stored on a non-transitory computer-readable medium, for processing data, the software including instructions for causing a system to implement the method (Figures 5-6 and supporting texts), wherein the method including: 
receiving a specification of one or more named units stored in a distributed filesystem of a distributed processing system (Figure 9 shows a plurality of files, stored on one or more source file systems, are selected by a user to be transmitted to a destination device, [0081]. Note that the sources could be from two or more connected computing devices as shown in Figure 5, e.g., first distributed file system comprising devices 162 and 164, second distributed file system comprising devices 168, and 170); 
receiving a specification for establishing data connections to one or more destination processes a computation system from the distributed processing system (Figure 9 shows the user selects a destination system, e.g., device 166, separated from the first and second distributed file systems above, and a number of parallel connections, e.g., threads, to transfer the selected files, [0081]); 
invoking a first plurality of extraction processes on the distributed processing system, and establishing, for each extraction process, a data connection with a storage element of the distributed filesystem for accessing a respective part of the one or more named units in the distributed filesystem (Figure 12D shows a plurality of parallel transfer connections being invoked to transfer the selected files, [0052]. Parallel transfer connections may process non-adjacent portions of a file simultaneously. By non-adjacent portions of a file, it is meant that portions of the file may be transferred out of order, [0053]); 
using the specification for establishing the data connections to form a plurality of data connections between the distributed processing system and the computation system, at least one data connection being formed between each of the one or more destination processes on the computation system and the invoked plurality of extraction processes of the distributed processing system (Figure 12D shows a plurality of parallel transfer connections between source devices and the destination device wherein one data connection is formed for each part of a respective file being transferred, [0053]-[0055]); and 
passing data concurrently over the plurality of data connections from the distributed processing system to the computation system (a file having two or more portions may be transferred such that the two or more portions are transmitted simultaneously using two or more parallel transfer connections. Thus, blocks may be received simultaneously that belong to different portions of the file. Thus, the receiver may be operative to write the received block into memory at an appropriate location despite the receipt of the blocks out of order, [0053]-[0055]).  
Zhu then discloses:
the distributed processing system configured to invoke a first type of software processes (A client-side library of available protocols is provided as part of a Client SDK 402 in order to extend the services to the browser client 102. The particular HTTP protocol used can be defined as required by the particular native or external service, for example, JSON, XML, XMPP, Skype protocol etc, [0050]);
the computation system configured to invoke a second type of software processes different from the first type of software processes for the distributed processing system (WSE 120 performs protocol mapping between the selected client-side protocol and the network side protocol (SIP). For example, WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). There are multiple WSE instances (see FIG. 3) and each instance is connected to the network node serving the functionality. The incoming requests (JSON messages, for example) have to be routed to the right application and instance. WSE 120 uses routing manger 206 to route incoming requests based on their origination and destination. WSE 120 provides functionality including performing look-ups and route requests for JSON to SIP, JSON to XMPP, SIP to XMPP, XMPP to SIP, [0033]-[0044]); and
where each extraction process of the plurality of extraction processes is of the first type of software processes (WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). WSE 120 maintains a data definition for the format to parse to, [0035]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Zhu with the teachings of Chincisan for the purpose of managing multiple client requests to a database using concurrent connections to enhance efficiency of the database operations and robustness of the database.
Regarding claims 2, 13, and 19, Chincisan further discloses wherein passing data concurrently over the plurality of data connections from the distributed processing system to the computation system includes: 
streaming data from each part of the one or more named units via the established data connection to the respective one of the plurality of extraction processes, and to a respective destination process via the corresponding data connection between the respective destination process and the one of the plurality of extraction processes, without storing the streamed data in intermediate storage on the distributed processing system on which the respective one of the plurality of extraction processes is invoked (a file having two or more portions may be transferred such that the two or more portions are transmitted simultaneously using two or more parallel transfer connections. Thus, blocks may be received simultaneously that belong to different portions of the file. Thus, the receiver may be operative to write the received block into memory at an appropriate location despite the receipt of the blocks out of order, [0053]-[0055]).   
Regarding claims 4, and 15, Zhu then discloses invoking the plurality of extraction processes on the distributed processing system includes invoking the plurality of extraction processes based on the specification of the one or more named units, received from a coordinator system that is non-native to the distributed processing system, and based further on the specification, also received from the coordinator system, for establishing the data connections to the one or more destination processes received (WSE 120 performs protocol mapping between the selected client-side protocol and the network side protocol (SIP). For example, WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). There are multiple WSE instances (see FIG. 3) and each instance is connected to the network node serving the functionality. The incoming requests (JSON messages, for example) have to be routed to the right application and instance. WSE 120 uses routing manger 206 to route incoming requests based on their origination and destination. WSE 120 provides functionality including performing look-ups and route requests for JSON to SIP, JSON to XMPP, SIP to XMPP, XMPP to SIP, [0033]-[0044]).  
Regarding claims 5, and 16, Zhu then discloses invoking the plurality of extraction processes includes: identifying type of extraction process to invoke based on the specification for establishing the data connections to the one or more destination processes; and invoking the plurality of extraction processes according to the identified type of extraction process (WSE 120 performs protocol mapping between the selected client-side protocol and the network side protocol (SIP). For example, WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). There are multiple WSE instances (see FIG. 3) and each instance is connected to the network node serving the functionality. The incoming requests (JSON messages, for example) have to be routed to the right application and instance. WSE 120 uses routing manger 206 to route incoming requests based on their origination and destination. WSE 120 provides functionality including performing look-ups and route requests for JSON to SIP, JSON to XMPP, SIP to XMPP, XMPP to SIP, [0033]-[0044]).
Regarding claim 8, Chincisan further discloses receiving the specification for establishing the data connections includes receiving the specification for establishing the data connections for a broadcast to the computation system (Figure 9 shows the user selects a destination system, e.g., device 166, separated from the first and second distributed file systems above, and a number of parallel connections, e.g., threads, to transfer the selected files, [0081]).  
Regarding claim 10, Chincisan further discloses the distributed processing system and the computation system use distinct computing resources coupled over a data network (Figure 9 shows a plurality of files, stored on one or more source file systems, being selected by a user to be transmitted to a destination device, [0081]. Note that the sources could be from two or more connected computing devices as shown in Figure 5, e.g., first distributed file system comprising devices 162 and 164, second distributed file system comprising devices 168, and 170).  
Claim 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chincisan in view of Zhu and further in view of Welton (Pat. No. US 9,081,772, filed on April 26, 2012).

Regarding claims 3, 14, and 20 Welton then discloses the distributed processing system configured to invoke the first type of software processes is configured to invoke a map-reduce data processing framework processes native to the distributed processing system (master host 108 provides query planning, query dispatch and/or coordinates MapReduce for database system 102, [Column 2, Lines 45-65]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Welton with the teachings of Chincisan, as modified by Zhu, for the purpose of managing import and export operations from a database using parallel threads to enhance efficiency of the database operations and robustness of the database.
Claims 6-7, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chincisan in view of Zhu and further in view of Franke at al. (Pat. No. US 8,966,112, published on February 24, 2015; hereinafter Franke).

Regarding claim 6, Franke then discloses using the specification for establishing the plurality of data connections includes: - 19-Attorney Docket No. 30040-A29002 
selecting a particular destination process, from the one or more destination processes, to connect to a respective invoked extraction process based on location information, provided in the specification for establishing data connections, identifying location of a processor executing the particular destination process so that communication overhead to transfer data between the plurality of extraction processes and the one or more destination processes is reduced (the interceptor module can access properties of the request or of the application process itself. For the RDP protocol, the properties can be accessed through an ActiveX control. The interceptor module can modify a property of the request that relates to the intended destination of the request. Modifying the property can include changing the IP address of the intended destination to the localhost (e.g., 127.0.0.1) and changing the destination port to the port bound to the connections manager 444a. The interceptor module can send the intended destination information to the connections manager 444a so that the connections manager 444a will know which server and port number to access over parallel connections, [Column 10, Lines 43-56]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Franke with the teachings of Chincisan, as modified by Zhu, for the purpose of managing communications between a source and a destination device of a network using multiple parallel connections to efficiently control traffic within the network.
Regarding claims 7, and 17, Franke further discloses selecting the particular destination process to connect to the respective invoked extraction process based on the location information includes: selecting, by a broker system that is non-native to the distributed processing system, the particular destination process, from the one or more destination processes, to connect to the respective invoked extraction process based on location information, received by the broker system from the invoked one or more destination processes (Figures 4A-4B shows management console controls network proxy for handling parallel connections between a client and a server including specifications from both the client and the server for establishing the parallel connections, [Column 8, Line 1 – Column 9, Line 48]), identifying location of a processor executing the particular destination process so that communication overhead to transfer data between the plurality of extraction processes and the one or more destination processes is reduced (the interceptor module can access properties of the request or of the application process itself. For the RDP protocol, the properties can be accessed through an ActiveX control. The interceptor module can modify a property of the request that relates to the intended destination of the request. Modifying the property can include changing the IP address of the intended destination to the localhost (e.g., 127.0.0.1) and changing the destination port to the port bound to the connections manager 444a. The interceptor module can send the intended destination information to the connections manager 444a so that the connections manager 444a will know which server and port number to access over parallel connections, [Column 10, Lines 43-56]).  
Regarding claim 9, Franke further discloses at least some of the plurality of extraction processes and some of the one or more destination processes are executed on a common set of processors (The client systems 302 and the shared resources 330 each include a network proxy 306, 334 that can manage multiple parallel network connections between the application processes 304, 332, [Column 6, Lines 35-51]).  
Regarding claim 11, Franke further discloses the distributed processing system and the computation system share computing resources (The client systems 302 and the shared resources 330 each include a network proxy 306, 334 that can manage multiple parallel network connections between the application processes 304, 332, [Column 6, Lines 35-51]).






Relevant Prior Art
The following references are considered relevant to the claims:
Davis et al. (Pub. No. US 2014/0181130) teaches a data ingestor that provides an initial metadata extraction pass to discern sufficient data to create an entry in the metadata catalog for the file, in parallel or asynchronously with a more extensive extraction performed by the metadata engine. The data ingestor initiates, asynchronously with the metadata extraction task, a storage task such that the uploaded file is stored upon the data storage system for future retrieval upon request.
Pryor et al. (Pub. No. US 2005/0273592) teaches transferring data between a first computer and a second computer. The first computer sends a first request to the second computer in a first connection. The data is sent in a single connection, i.e. one or more requests and one or more respective responses through the same socket of both participants. However, in other environments, to speed the data transfer, the data is sent in multiple, asynchronous connections some of which are concurrent with each other. These multiple, asynchronous connections can be in the same or different session as each other and the original session.







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
October 22, 2021